DETAILED ACTION
This Non-Final Office action is in response to Applicant’s Response on 12/21/2020.  Claims 1-20 are currently pending, with claims 12-20 withdrawn from consideration.  The earliest effective filing date of the present application is 04/12/2018. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
A commodity reader – claim 1, line 2, recites “a commodity reader” that performs the function of being configured “to identify a code symbol on an item,” and is not tied to any specific structure;
A commodity designation module – claim 1, line 3 recites “a commodity registration module” that performs the function of providing a display screen such as a graphical user interface, and is not tied to any specific structure; 
A registration module – claim 1, line 5 recites “a registration module” that performs the function of registering items, and is not tied to any specific structure; 
A notification instruction module (and “a notification module”) – claim 1 and 7, line 9 and 2, respectively, recites “a notification instruction module” that performs the function of send a notification, and is not tied to any specific structure;
An illumination module – claim 3-4 and 6, line 2 recites “an illumination module” that performs the function of presenting different colors, and is not tied to any specific structure.

 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraph, as lacking written description and being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As found above, the identified limitations are being interpreted under 35 USC 112(f).  Accordingly, the examiner has reviewed Applicant’s Specification for the corresponding structure of the identified limitations.  The examiner has been unable to find the corresponding structure in Applicant’s Specification.  The examiner finds that the identified limitations are indefinite under 35 USC 112(b) and lack written description under 112(a).  
Claim 1 is rejected under 35 USC 112(b) as it recites “code symbols” in line 5.  Prior to this in claim, Applicant has recited “code symbol” twice.  Accordingly, there is a lack of antecedent basis as it is unclear if the claimed code symbols are the same as the prior recited code symbol, or different.  See also claim 10 reciting “a code symbol.”  Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a reader configured to read a symbol on an item, a module that displays buttons on a screen, a module that registers items based on code symbols identified or selected, and a module to transmit notification of registration, where this is found to be a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional limitations of a reader and a module(s) that simply performs the abstract idea uses the reader and module(s) as a tool to implement the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional limitations (e.g. the computer elements) perform computer functioning that would have been at the time of filing routine, 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2017/0116591 to Itani et al. (“Itani”).

With regard to claim 1, Itani discloses the claimed commodity registration apparatus, comprising: 
 	a commodity reader configured to identify a code symbol on an item (see e.g. [0037]); 
a commodity designation module providing a display screen including a plurality of buttons corresponding to items lacking a code symbol (see [0007] where unlabeled products are registered to the checkout panel screen); 
 	a registration module configured to register items according to code symbols identified by the commodity reader (see e.g. [0038]) or as designated by a selection of a button from the plurality of buttons provided on the display screen by the commodity designation module (see e.g. [0007-08] where when unlabeled the user makes button selections); and 
 	a notification instruction module configured to instruct a notification module to signal a registration of commodity information for each item registered by the registration module (see e.g. Fig. 5, where this creates registration signal).  

With regard to claim 2, Itani further discloses where the notification module is configured to signal in a different format according to whether the registration module registers an item according to code symbol identified by the commodity reader (see [0039]) or designated by selection of a button in the plurality of buttons on the display screen (see Fig. 5).  

With regard to claim 3, Itani further discloses where the notification module comprises an illumination module on the commodity registration apparatus and the different format is a different illumination color for the illumination module (see e.g. Fig. 5, where when registered via scanning barcode, the color is default based on settings established by the developer, however, the different format is shown in Fig. 5 where when registered manually without the scanning of a barcode the user is able to choose button color, etc., where this is a “different format” signal).  

With regard to claim 4, Itani further discloses where the notification module comprises an illumination module disposed on an attendant apparatus spaced from the commodity registration apparatus and the different format is a different illumination color for the illumination module (see Fig. 14, various POS devices all communicating over network).  

With regard to claim 5, Itani further discloses where the notification module comprises an illumination module on the commodity registration apparatus (see Fig. 5).  

With regard to claim 6, Itania further discloses where the notification module comprises an illumination module disposed on an attendant apparatus spaced from the commodity registration apparatus (see Fig. 14, various POS devices all communicating over network).  

	With regard to claim 7, Itani further discloses where the notification instruction module instructs the notification module to maintain the signal for a predetermined period of time (see [0091]).  

	With regard to claim 8, Itani further discloses where the commodity reader is a fixed scanner (see Fig. 1, 13).  

	With regard to claim 9, Itani further discloses where the commodity reader is a hand-held scanner (see Fig. 1, 23).  

	With regard to claim 10, Itani further discloses where the commodity designation module comprises: a touch panel on the display screen (see [0034]); and a storage device storing a predetermined list of items lacking a code symbol (see [0051]).  

	With regard to claim 11, Itani further discloses where the plurality of buttons are provided on the display screen according to a generic objection recognition processing performed on an image of an item captured by the commodity reader (see Fig. 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687